﻿




1.	Mr. President, I wish to offer you the sincere congratulations of my delegation on your unanimous election to the presidency of our Assembly. Your election is a tribute to your country, Colombia, and also a reflection of the knowledge which delegations have of your valuable contributions to this Assembly and to important international conferences. We are confident that this experience and the fruits of your impressive career will allow you to follow the exemplary presidency of Mr. Lazar Mojsov of Yugoslavia with distinction and success.
2.	May I also extend a very warm welcome to the one hundred and fiftieth Member of the United Nations-Solomon Islands. We are especially pleased that the right of the peoples of Solomon Islands to self-determination and independence has been achieved peacefully and with the full co-operation of the United Kingdom as the administering Power.
3.	We begin another session of the General Assembly with a full agenda. The list of problems before us this year is long-as long as ever it has been. In all, we will debate almost 130 questions before this session closes in December.
4.	It is evident from one look at this formidable list of complex international issues that the Secretary-General is right to say, as he does in his report on the work of the Organization, that global order is increasingly indispensable and that we need a sense of human solidarity which will find expression in a strong family of international institutions [see A/3311, sect. I].
5.	Will the work done here over the next three months show real evidence of this sense of human solidarity? Will
our debates and resolutions advance us further towards that global order which the Secretary-General says is now indispensable? These seem to me to be the fundamental questions underlying virtually all the individual problems on our agenda.
6.	At the centre of many, if not all, of these issues is an injustice or conflict arising from the political or economic dominance of one group, of one country or of one interest, and the consequent exclusion or suppression of another. Such situations are by their nature unstable. In a world where all major problems are now interrelated and interact on one another, injustice leading to instability in any one area can be a danger to us all.
7.	Clearly, efforts to maintain domination in human relations today are dangerous and wrong. Instead, we need, in every area of international life, to try to replace domination by participation and co-operation. In this way we can hope to create patiently and by stages a more just and a more stable world order. In doing this, we will need to use to the full all the possibilities offered by this great Organization and the family of international institutions, of which it is the core.
8.	It is clear, of course, that this cannot be achieved all at once-and perhaps in a complex world it will never be wholly achieved. The Secretary-General has done well to warn us that there are many issues where, at best, we may be able to contain and defuse the problem and allow time for a settlement to evolve.
9.	Many of these problems do not yield immediately to settlement because they have roots which go deep into history. But though the past constrains us in these cases, it does not wholly determine the choices now open to us. How we face these inherited problems in our day will decide what the next generation to ours will inherit in its turn. We can pass on or add to the burden which we have inherited, or, instead, we can begin to lift this burden-even if it takes years to remove it completely.
10.	Some here, of course, carry greater responsibility than others for the origin of particular problems; and some will have to do more than others to contribute towards a solution. The contribution which each of us can make in any particular case will depend on our capacity and on our degree of involvement. But since we have a world Organization where these issues are debated and voted on, all of us have some responsibility, and all of us need to do what we can to contribute towards a settlement.
11.	I would summarize as follows the principles which will guide my country on the issues before us in the United Nations.
12.	First, we accept the fact that, though we are a small country, even distant problems and conflicts do concern us, because of a sense of human solidarity and because we know that many of the larger issues can be dealt with only on a global scale and by a common effort to which we all contribute.
13.	Secondly, we reject relations based on domination by any one group over any other. Our aim, instead, is to see participation and co-operation take the place of domination in every area of human life, and we have tried to act accordingly ourselves.
14.	Thirdly, we accept that peoples have a right to see to their own security, but not in ways which seriously threaten or endanger the security of others and contribute to the insecurity of all.
15.	Fourthly, we want to see the resources of our planet shared more equitably and with due regard to the need for conservation where they are limited. The conspicuous waste which is a feature of some of the more advanced societies not only should not but cannot be repeated on a world scale.
16.	Fifthly, we believe that peoples of diverse outlook and culture must be free to develop in accordance with their own traditions and their own understanding of their own needs. The structure of relations between communities and nations should be such as to help and promote this, and any structures or practices which inhibit or prevent it must be changed. But there can be no uniform model for development, and the international community should not try to impose one. Instead, it should promote conditions in which each people can develop, in its diversity, to its full potential.
17.	Sixthly, our concern and our sense of human solidarity is directed not to States only but to people as individual human persons. We believe that there are certain minimum requirements for human dignity which cut across cultural differences and national boundaries, and which men and women everywhere are entitled to expect as of right. In a world of such diversity it will take much patient discussion and growth of understanding in various bodies to develop fuller agreement on these rights and on how they are best given effect. But, in my view, we have already gone well beyond the stage where any one of us could claim that the denial within our borders of a basic minimum of individual human dignity is a wholly private matter and not a legitimate concern of the whole international community.
18.	Seventhly, we believe that progress can be made towards a better world order and a greater sense of human solidarity and interdependence where States of a particular region with a common outlook come together in a regional grouping or organization, provided that they also show a sense of wider solidarity and concern extending beyond their own group to humanity as a whole.
19.	Ireland is one of the nine member States of the European Economic Community and this helps us - to extend and deepen our relations with other countries and groups. The common viewpoint of the nine States on many of the issues on the agenda was expressed here two days ago
by our President, the Foreign Minister of the Federal Republic of Germany, and we share fully in those views.
20.	Eighthly, we believe that, however regional organizations or groups may evolve, we shall always have need of a world organization to deal with world problems: the political, economic and social problems of mankind as a whole. The United Nations, together with the family, of more specialized organizations which has grown around it, is such a body; and for all its faults it has already done much, over more than 30 years, to promote that sense of human solidarity which its Secretary-General has asked us to show.
21.	This, in broad outline, is the approach which the Irish delegation will take to the complex of issues before us at this Assembly. Some of these are global issues of direct concern to all of us. Some are problems of instability and conflict in particular regions which also present wider dangers. I turn now to indicate in more concrete terms our viewpoint on some of these specific issues.
22.	This year, for the first time, the General Assembly held a special session on disarmament, its tenth. The session was attended by many Heads of Government, including my Prime Minister, Mr. Lynch, who set out very fully the views of the Irish Government.1 One good result of the session was the establishment of new negotiating and deliberative bodies with wider participation. We hope that this will breathe new life into disarmament negotiations.
23.	We welcome the positive outcome of the special session. But we believe that its success will be measured only by the extent to which States translate into concrete measures the principles and programme they accepted in the Final Document [resolution S-10/2J. All countries, and especially the nuclear Powers, must show the political will to take real steps towards disarmament, and to escape from the vicious cycle of competition which, instead of contributing to their own security, is in fact adding to the insecurity of all. All nations claim that their armaments and military power are purely for their own security. They ask others to accept this on trust. But the military strength so acquired can arouse distrust in others and can be an instrument for the domination of others or for intervention elsewhere. Military strength does not even have to be used; its mere existence gives power to those who control it, which others less powerful may have to respect.
24.	The major Powers must accept that ever-increasing armaments, which they claim are purely for defence or basic security, promote such distrust and insecurity in others that they feel obliged in turn to build up their own military capacity. Some non-nuclear States feel that even the Treaty on the Non-Proliferation of Nuclear Weapons is discriminatory and is designed .to perpetuate the dominant position of the nuclear Powers. As representative of Ireland, a small country whose Foreign Minister first proposed such a treaty in a draft resolution presented to this Assembly as far back as 1958,2 I cannot agree. But I do agree that the
voluntary renunciation of nuclear weapons by countries such as my own which have signed the Treaty makes it all the more incumbent on the nuclear Powers to take steps to limit the build-up of armaments. Moreover, the nuclear Powers should give clear and unambiguous guarantees not to use or threaten to use nuclear weapons against non-nuclear-weapon States. Such guarantees should be in a form which does not undermine or substitute for the non-proliferation Treaty but rather helps to strengthen it and promotes wider adherence to it as a treaty providing a regime of universal nuclear responsibility.
25.	Apart from the particular problem posed by nuclear weapons, we have witnessed in the years since the Second World War an ever-increasing build-up and spread of so-called conventional weapons. The millions of dead and maimed in the many conflicts fought with conventional weapons remind us that it is not just nuclear weapons whose spread and use must be prevented. Moreover, it is a scandal that countries whose people live in poverty should be encouraged to buy arms and trained to use them against their neighbours, whose people, though just as poor, have been similarly armed and trained. The suffering of the poor and the innocent should be alleviated by the financial resources of the wealthy and powerful rather than aggravated by their destructive resources.
26.	But although we should aim to divert resources from armaments to development, the poorer countries of the world simply cannot afford to wait until disarmament has been achieved. It is questionable whether even diversion of the whole of the world's expenditure on arms, vast as it is, would be enough to meet what is urgently required.
27.	The figures are startling. One quarter of the population of the earth controls 80 per cent of its income and consumes 80 per cent of its protein. In contrast, 40 per cent of the world's population are so poor that they hardly even enter the world's economy as purchasers at all. The poorer countries have only 7 per cent of the world's industry, and more than half the output even of that industry comes from five countries only.
28.	To the developed countries this huge disparity may once have seemed to be due entirely to the superior skills or abilities of their own peoples. It is clear, however, that, on the contrary, this disparity is in very large part due to distorted economic relations which have evolved over the centuries. Apart from the special case of oil, a study has shown that the 12 major primary products, which brought the developing countries about 80 per cent of their export earnings, brought them a total income of $30 billion. Those same commodities, when processed in the developed world, were worth $200 billion, nearly seven times what the developing countries earned by the sale of the raw materials.
29.	There is no evidence that either God or nature has determined once and for all the relationship which should exist between the price of goods processed or manufactured in the developed world and the price which the primary-producing countries get for the raw materials. What has determined the relationship is the emergence of a serious structural imbalance in the world economy, which had its origin in the position of dominance which the developed
world established for itself and which now helps to sustain it. If interdependence and co-operation are to replace domination in international life we need now a serious commitment by the developed world to accept significant changes in the structures of international economic relations, changes which can help to bring about a more just and equitable international economic order.
30.	The Secretary-General's call to all of us to show a greater sense of human solidarity applies here with particular force. The developed world must learn to accept major changes because it is dangerous and wrong that the international economic system should grossly undervalue the productive output which the countries of the poorer two-thirds of the world have to offer. The developing countries, on the other hand, must accept that change will have to be carefully made. The system may be unfair, even perhaps grossly unfair, but it cannot be dismantled all at once without the gravest damage to all. What is required is a genuine and urgent commitment to reform and a willingness to co-operate and negotiate the major reforms which are needed.
31.	The developed countries are not themselves all of a piece. There are countries like my own which, prosperous as they are in proportion to the third world, are underdeveloped in many ways in comparison with their neighbours. As we rightly seek to develop our own economies for the benefit of our own people, we may have to face some difficult choices. In some industries we may find ourselves in competition with the more successful developing countries as they seek to industrialize, and we may have to weigh our international moral obligations very directly in the balance against the immediate economic interests of our own people. However, it must surely be recognized that it would not be equitable that within the developed world the main burden of the restructuring which is necessary should fall on the weaker part of it.
32.	Some industrially developed countries have in fact opted out of their obligations. If we as a small and less prosperous country with limited resources, which was itself the subject of economic exploitation for so long, accept our responsibility, we cannot agree that other more powerful and technologically advanced countries should refuse to do so.
33.	The developing countries, on the other hand, will, I hope, be wise enough to see that their aim cannot and should not be to recreate throughout the world that profligate waste of resources which is a feature of present-day industrialized societies. As I said earlier, the help which I believe these developing countries need is help to create conditions in their own societies which will be consistent with their own aims and their own traditions, and which, I hope', will show a greater respect than the industrialized world has yet shown for the natural limits of the resources and the environment of our small planet.
34.	Economic and social development is but one aspect of the wider question of the achievement of human rights based on the acceptance of the dignity and worth of the human person.
35.	This year we celebrate the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights.
The Universal Declaration had, and continues to have, great moral force in the world. Its preamble and articles were a source of enormous hope to those who had survived the terrors of totalitarianism and world war, and its emphasis on the dignity of the individual human being was widely welcomed. Many countries have now incorporated its elements in their constitutions or basic laws, and it continues to provide an ideal for the aspirations of our citizens.
36.	Of course, those who drafted the Declaration knew that it was only a beginning and that much further work would be needed to develop in more detailed and specific form the general principles which it set out. In the intervening 30 years a great deal of work has been tackled and a body of international law and practice on human rights has been built up.
37.	I should like to comment on just one aspect of recent human rights deliberations in the United Nations system.
38.	There is now wide agreement that situations which demonstrate a consistent pattern of gross violations of human rights are a proper matter for international concern and are not within the exclusive domestic jurisdiction of States. This agreement is reflected in the large majorities of the General Assembly in recent years in condemning human rights violations in Chile and southern Africa. We welcome this general agreement and would like to see it apply consistently to the human rights problems everywhere.
39.	There are obviously other countries where civil authorities deliberately and constantly repress basic rights, even in defiance of their own publicly expressed and freely accepted international commitments. These failures threaten the process of detente and relaxation of world tensions in the interests of world peace. They must also adversely affect the confidence and support of international public opinion, which is a highly important factor in this process.
40.	At the United Nations we are now at the stage where it is necessary to take every step open to us to establish and confirm the international will to investigate consistent patterns of gross human rights violations. An important advance in this area occurred this year when agreement was finally reached between the Government of Chile and the Ad Hoc Working Group on the Situation of Human Rights in Chile for the visit of members of the Working Group to Chile in pursuance of General Assembly resolutions. We await the report of that Group. On the other hand, the racist regime in South Africa continues to ignore our consistent condemnations of apartheid and massive violations of human rights in that region. My country utterly abhors and rejects racism, and my delegation will play its full part in our deliberations on this matter.
41.	I said earlier that our aim was to strengthen the United Nations so that it can become a better instrument for the maintenance of peace and the promotion of justice. We have always considered that if there is a role for other nations in local or regional conflicts it is ideally exercised not by direct intervention, but on behalf of the international community as a whole as part of a United Nations peace-keeping operation.
42.	My Government has demonstrated its commitment by supplying over the years some 17,000 Irish soldiers to nine different peace-keeping operations in turn, and this is from a very small Irish permanent defence force. Over this past year, United Nations peace-keeping activities have increased both in scope and significance. In order to support peace-keeping and the useful work of the United Nations Special Committee on Peace-keeping Operations, Ireland, in common with its partners in the European Community, believes that it would be useful if the General Assembly were to adopt by general agreement a declaration of support for peace-keeping.
43.	In keeping with our policy, Ireland in May of this year sent a battalion to serve with UNIFIL, and we have recently agreed to augment that force. We felt it our duty, and indeed are proud, to contribute in a practical way to making the United Nations more effective as an instrument in the cause of peace and to help a troubled country. In its first six months UNIFIL has indeed achieved a great deal, and in this context I should like to congratulate the Secretary-General and the Force Commander, Major-General E. A. Erskine, for their conduct of this operation, which called far a high degree of courage, judgement and resourcefulness. The Force has succeeded in exerting its control over most of its area of operation and has contributed to the achievement of peace and stability for many of the people of that area. The Secretary-General has, however, rightly pointed out that much remains to be done. It is vital that UNIFIL be enabled to operate freely throughout its entire area of operations, and that the Lebanese Government should re-establish its authority in southern Lebanon.
44.	It is a cause of grave concern to my Government that certain armed elements, supported from outside Lebanon, continue to restrict the freedom of movement and the full deployment of UNIFIL and likewise to resist the deployment within Lebanon of properly constituted elements of the Lebanese army. I would therefore appeal to all States with influence in the area to ensure that all parties give their full co-operation to UNIFIL so as to enable it to discharge its mandate and contribute generally to peace in the Middle East.
45.	In common with other members of the European Community we continue to support the sovereignty, independence and territorial integrity of the Lebanon. The Lebanese situation is in itself inextricably linked with the over-all problems of the Middle East, and a satisfactory solution of Lebanon's problems requires progress towards a general settlement in the Middle East.
46.	Since the situation in the Middle East was last debated in this Assembly there have been important developments. Some of them seem to offer hope of progress towards a stable and comprehensive, peace in that area. Others again remind us just how complex and intractable the problems of that region are.
47.	Along with our partners in the European Community we commended. the courageous initiative taken by the President of Egypt, Mr. El-Sadat last year, and more recently the important step taken at Camp David by the President of the United States, Mr. Carter, President El-Sadat and the Prime Minister of Israel, Mr. Begin.
48.	It is our hope that all of these efforts will lead in time to a just, stable and comprehensive settlement which will take account of all aspects of a difficult and complex problem. Such a settlement in our view will require careful and patient negotiation; and it must involve all of the parties and respect the rights of all of the parties.
49.	In our view such a settlement should start from Security Council resolutions 242(1967) and 338(1973) and should also take full account of the principles which the member States of the Community, including Ireland, set out in the statement on the Middle East made by their Heads of Government and Foreign Ministers at the European Council meeting in London on 29 June 1977. In particular, as we have made clear, there should be acceptance of the rights of all States in the area to live within secure, recognized and adequately guaranteed boundaries; and there must be respect for the legitimate rights of the Palestinians, which would include their right to participate in the determination of their own future and would take into account also their right to a homeland. I sincerely hope that what has been done may become a beginning on the difficult road toward such a settlement.
50.	I have recently had the opportunity to learn at first hand in Africa the views of some African leaders, both in regard to the development of their own countries and in regard to wider political issues. It was made clear to me that the desire of Africans today is to create their own structures of society best fitted for African needs, drawing on and developing their own traditions, while accepting what seems valuable from outside. Africans wish, in other words, to be masters of their own destiny, and look to others to co-operate with them in this task, both economically and politically.
51.	It is also plain that the wish of African States to assert their own individuality has not lessened their willingness to work together in the Organization of African Unity [OAU] and to co-operate at the world level in the United Nations. The high hopes for African unity and the OAU may not always have been fulfilled. It is not realistic to expect that all of Africa's problems, whether indigenous to the continent or bequeathed by colonial rule, can be easily or quickly overcome, but we support the desire of African States to seek African solutions for African problems. We in Europe know only too well how long it takes to create structures to enable us to pursue common interests and concerns together, despite all that we have in common, and indeed those structures that we have are as yet only partial.
52.	The unfinished business in southern Africa remains one of the most likely causes of serious international tension today. The damage to Africa's development and the diversion of resources that stem from these unresolved issues are very great. The injustice of domination by one human group over another, the consequent instability and the dangers inherent in delay in resolving such issues are nowhere more evident than in southern Africa.
53.	The folly of the white minority regime in Rhodesia in trying to maintain its rule by excluding the majority from any effective participation in government is clear for all to see. The consequences of allowing a situation to drift for too long, and a lack of zeal in carrying policies through, are
evident. A renewed effort must be made to bring all parties to the conflict in Zimbabwe together, so that the transfer of power to the majority may take place peacefully. The alternative is a continued and agonizing struggle which will bring further suffering and misery to all races in Zimbabwe and risk a wider conflict that will engulf surrounding countries. Ireland will continue to implement the sanctions which were imposed by the Security Council to bring effective pressure on the Smith regime to negotiate on a realistic basis.
54. In Namibia, we have in the past year had cause to hope that, in contrast, concerted action by the international community and by some of its members in particular, would lead to a just and internationally acceptable solution. The five Western members of the Security Council demonstrated by their efforts their commitment to peaceful change and acceptance of a responsibility to ensure the exercise of self-determination in Namibia. The Presidents of the front-line States, accepting the good faith behind these efforts, worked unceasingly to ensure their success. The South West Africa People's Organization (SWAPOJ put aside its justifiable suspicions of South Africa. South Africa appeared to demonstrate a new realism. It is a grievous disappointment then that South Africa has drawn back by rejecting the Secretary-General's detailed proposals3.1 am convinced that pressure on South Africa to change its mind must be maintained and that the South African Government should be left in no doubt as to the very serious consequences that will ensue if it further resists the will of the international community on this issue, in which the United Nations has a very particular involvement.
55.	The root of the problems in southern Africa lies of course in South Africa itself, in the policies of systematic racial discrimination of apartheid. I do not propose to spell out in detail my views on the apartheid system, which I outlined to this Assembly last year." I would simply say in summary that it is criminal because it condemns millions of people to a second-class existence within their own country, to the destruction of their social and family life and to oppression when they resist; it is hugely wasteful because it deprives the country of the talents of many of its most gifted citizens; it is disastrous because it is bound to fail; and it is tragic because the descendants of those who successfully fought for self-determination against the then colonial Power now deny it to their fellows and claim to be acting in the name of Christianity and as defenders of Western civilization. I believe that we who hold these values have a special responsibility to reject this claim. The reality is that it is white South Africa that, in claiming to defend these values, does them the greatest outrage.
56.	The problem we face is that those who hold power in South Africa and their supporters refuse to see the reality of the world around them. How do we get them to open their eyes? Unfortunately I can see no sign that they are prepared to make the fundamental changes in policy that are required to avert disaster or, indeed, even to take the
first step down such a road. No one should pretend that constructing a multiracial society is an easy task, but the longer it is postponed the more difficult it becomes and the greater the likelihood of violence. My Government is therefore fully convinced that co-ordinated outside pressure on South Africa is required to bring it to change its policies. We are determined to play an active part, both here in the United Nations and with our partners in the European Community, in the formulation and implementation of effective international measures to this end.
57.	In the meantime the world also has a responsibility to show its concern in a practical way for those who suffer under the apartheid system and to support the United Nations funds for this purpose, particularly in this International Anti-Apartheid Year. The South African Government should, as this Assembly has so often requested, release those imprisoned solely for opposition to its apartheid laws—such as, for example, the young Christian workers recently arrested—and it should refrain from actions, such as the proposed execution of Solomon Mahlangu, which can only serve further to embitter the situation.
58.	Finally, I should like to report to this Assembly, as successive Irish Foreign Ministers have done, on a problem of direct concern to us: that of Northern Ireland. I think it is important because for this Organization to maintain its credibility each of us must be ready to accept, in the case of problems which involve our own direct interests, the standards of conduct which we want to see applied to problems in which we are not directly involved.
59.	This year, I am pleased to be able to bring to this Assembly a message of greater hope about Northern Ireland It is true that it is violence generally which makes headlines in the world press. But it is important to look beyond the headlines to the fact that, in Northern Ireland, violence is now clearly seen as futile, and that it is rejected and repudiated by all except a tiny minority.
60.	There are signs of new thinking on the part of all of those concerned with this problem—within Northern Ireland itself, in the island of Ireland as a whole, and in the United Kingdom, with which, on this difficult subject, my Government has regular and close consultation. The new thinking and the hope to which I referred derive in part from progress and new developments in Ireland. Today the Republic has one of the fastest growing economies in Western Europe. The problems of inflation and unemployment are being brought under control.
61.	Now that both parts of the island are within the European Economic Community, we have become more conscious than ever of the extent to which the problems aid opportunities we face are similar in both parts of the island. There is a. new mood which recognizes that on many questions we have common interests which are best pursued in common. My Government would like to ensure that there is a clear awareness: abroad of this new mood and of the new possibilities in Ireland.
62.	I stressed at the outset of this statement my belief that relations based on domination or fear of domination by any one: group over any other must be replaced by participation
and co-operation. In dealing with problems of divided communities anywhere, what is necessary is to build trust and reconciliation on a basis of respect for a diversity of traditions and outlook. In such cases, reconciliation can be promoted and encouraged by political institutions which are broad and generous enough to take account of differing aspirations while expressing and promoting common interests.
63.	We have always believed that it would be in the interests of all of the people of Ireland and of good relations between the Irish and United Kingdom Governments if the people of Ireland were to come together by consent, by negotiation and under agreed structures. Without taking from the rights of the majority in Northern Ireland, we would hope to persuade the United Kingdom Government also of this point of view, so that It should indicate its interest in the unity of Ireland by agreement, in independence, and in a harmonious relationship between the two islands.
64.	As we move into a new era of confidence and opportunity, both within Ireland and internationally, I am convinced that we will be able to reassess the relationships ant attitudes which we have inherited from history and which in the past have been a source of tension and conflict.
65.	This reconciliation that we hope to see in the island of Ireland would release new energies and open up new opportunities in a new and changing international economic environment. Our belief is that we can share a bright and hopeful future in Ireland and that in so sharing we would all be enriched and be able to play a fuller part internationally.
66.	Here before our brother nations, I want to tell our brother Irishmen of old traditions-that we respect their past and have confidence in their future.
67.	While the problems of Northern Ireland have been acute they can scarcely compare with the terrible human problems that have persisted elsewhere. I know that many people from all parts of Ireland are engaged in unselfish service-in developing countries. It seems essential, then, that we should find new political understanding to encourage that service.
68.	The voice of my Government is heard in the European Community, at these United Nations> and in our relations with these developing countries. We believe that the voice of Ireland will be all the more persuasive when, as we hope, it speaks on behalf of the people of the whole island of Ireland with their agreement and consent.
